DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/1/2021 and 7/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Re claims 1-8, the prior art fails to teach or suggest, a production shot design system having the specific configurations disclosed in claims 1-8 wherein the production shot design system comprises: a first application instance executing on a first device communicatively coupled to a second application instance executing on a second device, wherein the second application instance is an authoritative client that holds a ground truth state of the scene, and is authorized to commit changes to the scene, and the first application instance is not authorized to commit changes to the scene; and the 

Re claims 9-16, the prior art fails to teach or suggest, a method having the specific configurations disclosed in claims 9-16 wherein the method comprises: loading, by a first client device comprising a processor, scene data comprising scene elements and a modifiable object associated with the scene, wherein the first client device is coupled to a second client device, the second client device is an authoritative client that holds a ground truth state of the scene, and is authorized to commit changes to the scene, and the first client device is not authorized to commit changes to the scene; rendering, by the first client device, a visible representation of the scene based on the scene data; detecting, by the first client device, interaction with the scene data that changes property data of the modifiable object to produce a changed object corresponding to changed scene data; rendering, by the first client device, a visible representation of a changed scene based on the changed scene data, wherein the second client device concurrently renders the visible representation of the changed scene; and persisting the changed scene data.
Re claims 17-20, the prior art fails to teach or suggest, a non-transitory machine readable medium having the specific configurations disclosed in claims 17-20 wherein the non-transitory machine readable medium performs operations comprising: rendering a visible representation of a scene based on first scene data corresponding to the scene, the first scene data comprising scene element data and camera data; detecting interaction with a control associated with the scene; modifying the first scene data, based on the detecting the interaction, into second scene data corresponding to a modified scene; rendering a visible representation of the modified scene; and communicating information corresponding to the second scene data to a remote device for rendering a remote visible representation of the modified scene concurrently with the rendering of the visible representation of the modified scene by the local device, wherein the remote device is an authoritative client that holds a ground truth state of the scene, and is authorized to commit changes to the scene, and the local device is not authorized to commit changes to the scene.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699